Citation Nr: 9911544	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for residuals of a 
circumcision.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from May 1972 to 
November 1975.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO), and it was remanded in May 1997 for additional 
development.  


FINDING OF FACT

There is no competent evidence of a nexus between the 
appellant's current genitourinary problems and a circumcision 
performed in service.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for residuals of a circumcision.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he has genitourinary problems that 
are related to the circumcision he underwent during his 
period of military service.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for residuals of a circumcision.  The first 
element required to show a well-grounded claim is met because 
the medical evidence shows that the appellant has been 
treated for genitourinary problems consisting of penile 
disabilities and prostatitis in the 1980's and 1990's.  The 
second element of Caluza is also satisfied because the 
appellant has offered lay statements describing penile 
problems since he underwent a circumcision in October 1975.  

However, the third element of Caluza is not met because the 
appellant fails to show the required nexus between his 
current genitourinary problems and the circumcision performed 
in service.  There is no medical evidence establishing a link 
of the current penile disability to the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Although a report of a VA a penile examination, 
received in September 1997, noted that the appellant had 
penile pearly plaques, the examiner stated that they were 
congenital in nature and not caused by the appellant's 
circumcision.  The examiner also opined that that the 
appellant had a normal postoperative circumcision.  Nor did 
private medical records, including some received from T. L. 
Lewellen, M.D., in August 1998, which indicated the presence 
of redundant foreskin, skin tags, impotence, large 
varicosities on the dorsal shaft of the penis, and a crooked 
and painful penis, possibly due to Peyronie's disease, 
suggest that the appellant had any residuals from his 
circumcision.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding residuals of his circumcision in 
service, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding a diagnosis of any residuals of 
his circumcision.  Consequently, his lay statements, while 
credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for residuals 
of a circumcision is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1995.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  


ORDER

The claim for service connection for residuals of a 
circumcision is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

